Title: From George Washington to James Clinton, 10 December 1780
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            New Windsor 10th Decr 1780
                        
                        Upon receipt of this you will send Majr Davis of Wisenfeldts Regiment to his Excellency Governr Clinton,
                            whose Orders he is to obey—You will be pleased to send such other Officers as the Governor may require, & the
                            State of the Regimts in the York line can spare, to his Excellency, for the purpose of Recruiting—They will receive their
                            Instructions from him—and a Reimbursement of their Expences from the State.
                        As it will be a less waste of time (every moment of which is precious) it is probable the Governor may
                            furnish the means, & send his Instructions through you to the Officers who may Recruit in the Northern &
                            Western parts of the State—In this case you will give every assistance in your power to facilitate this important
                            business. I am Dr Sir Yr Obedt Servt
                        
                            Go: Washington
                        
                    